DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laverack et al. (US 9067522, hereinafter ‘Laverack’) in view of Sautter et al. (US 2014/0144958, hereinafter ‘Sautter’).
Laverack discloses a method of operating a watercraft carrier, comprising: activating a handle at an outboard end of a base of the watercraft carrier (col. 3, ll. 50-55), wherein activating the handle releases a locking mechanism of an upright, wherein the locking mechanism is disposed at a distal end of the base (Figs. 6-7); and rotating the upright from a first position to a second position (col. 4, ll. 23-26); except does not expressly disclose the handle being part of the base as claimed.
However, Sautter teaches a similar device wherein the actuator (handle) is a part of the base, located at an outboard end of the base (150, Fig. 3) as claimed.
Because Sautter and Laverack both teach locking watercraft carrier systems, it would have been obvious to one of ordinary skill in the art to substitute the actuator/handle being located at the distal end of the base as part of the base taught by Laverack for the actuator/handle being part of the arm as taught by Sautter to achieve the predictable result of allowing the watercraft carrier to be locked/unlocked and positioned as needed.
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the actuator/handle at the distal end of the base as part of the base as taught by Sautter, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Laverack as modified above further discloses activating the handle comprises pulling the handle in an outboard direction (col. 3, ll. 50-55; col. 4, ll. 35-43); pulling the 
Laverack as modified above further discloses rotating the upright from the second position to the first position (col. 3, ll. 10-15); locking the upright in the second position (col. 4, ll. 23-26); locking the upright comprises releasing the handle (col. 5, ll. 27-46); activating the handle to release the upright from the second position (col. 3, ll. 50-55; col. 4, ll. 35-43).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






December 5, 2021